DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on October 29, 2021 has been received and considered. By this amendment, no claims are amended, cancelled, or added, and claims 1-7 are now pending in the application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/1/2021 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims identifying a P-wave segment on a graphical user interface, calculating a positive energy value, calculating a negative energy value, and determining a position of an indwelling medical device. 
The limitations of identifying a P-peak indicator on a display screen, calculating a positive energy value, calculating a negative energy value, and determining a position of an indwelling medical device, as drafted, as processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by applying data-processing algorithms of a computer module of the portable device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by applying data-processing algorithms of a computer module of the portable device” language, “calculating” in the context of this claim encompasses the user manually calculating the amount of energy of the P-wave segment above 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a graphical user interface and data-processing algorithms of a computer module. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a graphical user interface and data-processing algorithms to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. Applicant argues that a detailed analysis for each claim of claims 1-7 is required in inter alia, ‘a display screen of a portable device…endovascular electrodes of the indwelling medical device’.” The Applicant concludes that ‘[b]ecause the method includes the interactions between the user, the indwelling medical device, and the portable device, the method cannot be ‘an abstract idea’ or ‘performed in the mind’”. However, the Applicant fails to elaborate on this argument. It is submitted that the recitation of the display screen is related to the identification of a P-peak indicator, specifically the claim recites “identifying with a P-peak indicator of a graphical user interface on a display screen of a portable device”. The display screen is recited with a high level of generality such that it would not be considered a special use. Furthermore, the recitation of the endovascular electrodes is in the context of how the ECG waveform was obtained prior to the method and are not part of the method itself. The claim recites “an endovascular ECG waveform complex of an endovascular ECG signal associated with endovascular electrodes of the indwelling medical device.” The claim does not require the use of the electrodes, but rather is only directed as a signal that is associated with such electrodes. As such, the endovascular electrodes are not considered to be a recitation .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792